DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein the part of the wall for defining the enclosure making up the dielectric forms a projection in the direction of the interior of the enclosure, in that said projection defines a cavity open in the direction of the exterior of the enclosure, in that at least the first plate is arranged at least partially inside said cavity and in that the first plate is a hollow piece” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-10 are allowable based upon their dependency thereof claim 1. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moser US PATENT No.: US 5,315,872 discloses an apparatus for measuring the volume of an electrically conductive liquid held in a confined area includes a tank constructed of electrically conductive, fiber-reinforced composite material having an inside surface and an outside surface. An electrically insulative liner is disposed in the tank against the inside surface thereof to receive and hold the liquid. A voltage source supplies an electrical charge to the tank walls, with ground potential being supplied to the liquid, to thereby develop a capacitance between the tank walls and the liquid. The capacitance varies with variation in the volume of liquid and thus by measuring the capacitance, a measure can be made of the volume of liquid in the tank, however is silent on wherein the part of the wall for defining the enclosure making up the dielectric forms a projection in the direction of the interior of the enclosure, in that said projection defines a cavity open in the direction of the exterior of the enclosure, in that at least the first plate is arranged at least partially inside said cavity and in that the first plate is a hollow piece.
Smith PG. Pub. No.: US 2015/0090735 A1 discloses a fluid dispensing system can be used with a container comprising at least one camming surface. In various embodiments, the fluid dispensing system can have a housing which can accept at least a portion of the container in a fixed orientation and a track which can be engaged with the housing. In at least one embodiment, the housing can be slidably movable along the track at least between a first position and a second position. In various embodiments, the fluid dispensing system can have a tube which can be engaged with at least a portion of the container to withdraw fluid therefrom when the housing is in the second position and can also have a fluid system in fluid communication with the tube, however is silent on wherein the part of the wall for defining the enclosure making up the dielectric forms a projection in the direction of the interior of the enclosure, in that said projection defines a cavity open in the direction of the exterior of the enclosure, in that at least the first plate is arranged at least partially inside said cavity and in that the first plate is a hollow piece.
Farmantan PG. Pub. No.: US 2012/0240675 A1 discloses a method of determining level of a liquid between empty and full conditions within a container includes: providing first and second elongate capacitors, each capacitor being independently capable of measuring the liquid level at least between the empty and full conditions within the container, with the second capacitor being longer than the first capacitor; determining first and second capacitance values for the first and second capacitors, respectively, based on the liquid level height; and dividing the first capacitance value by a difference between the second and first capacitance values to thereby obtain a liquid level value independent of the dielectric constant, however is silent on wherein the part of the wall for defining the enclosure making up the dielectric forms a projection in the direction of the interior of the enclosure, in that said projection defines a cavity open in the direction of the exterior of the enclosure, in that at least the first plate is arranged at least partially inside said cavity and in that the first plate is a hollow piece.
Suzuki PG. Pub. No.: US 2018/0003541 A1 discloses a terminal of a liquid surface detection apparatus includes: a connecting portion that is provided in a connecting area exposed from a body; a bent portion that is continuous with the connecting area while the bent portion is bent on a bending side where the connecting area is exposed; and a projecting wall portion that is formed continuously with the connecting area together with a side of a base of the bent portion, while the projecting wall portion projects in a form of a standing wall from the connecting area. The body includes an extending portion that is securely joined to: a fixing part of a side surface of the bent portion located on a counter-bending side of the bent portion that is opposite from the bending side of the bent portion; and a fixing part of the projecting wall portion, however is silent on wherein the part of the wall for defining the enclosure making up the dielectric forms a projection in the direction of the interior of the enclosure, in that said projection defines a cavity open in the direction of the exterior of the enclosure, in that at least the first plate is arranged at least partially inside said cavity and in that the first plate is a hollow piece.
Feltgen et al. PG. Pub. No.: US 2014/0202559 A1 discloses a method for controlling the fill level of a collecting vessel, wherein the collecting vessel could be filled with a dielectric medium. A fill level is monitored by a monitoring circuit with a measuring capacitor, the capacity of which changes steadily in correlation with the fill level, at least beyond a fill level range of the collecting vessel. The method includes: determining a capacity of the measuring capacitor; determining the quality of the measuring capacitor; determining a permissivity of the dielectric medium on the basis of the quality of the measuring capacitor; determining a fill level of the collecting vessel on the basis of the determined capacity of the measuring capacitor and the permissivity of the dielectric medium; and fill level-dependent drainage of the dielectric medium from the collecting vessel, however is silent on wherein the part of the wall for defining the enclosure making up the dielectric forms a projection in the direction of the interior of the enclosure, in that said projection defines a cavity open in the direction of the exterior of the enclosure, in that at least the first plate is arranged at least partially inside said cavity and in that the first plate is a hollow piece.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852